          Case 1:21-cr-00085-CRC Document 27-2 Filed 04/27/21 Page 1 of 1




                                        ATTACHMENT A

                                      Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.



                April 6, 2021
   Date                                              SIMONE GOLD
                                                     Defendant




                                                7
